Citation Nr: 1015513	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  09-05 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Robert C. Kielian, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1966 to August 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2007 
rating decision of the St. Louis, Missouri Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Chicago, 
Illinois RO.  In September 2009, a Travel Board hearing was 
held before the undersigned; a transcript of the hearing is 
associated with the claims file.  At the hearing, the Veteran 
sought, and was granted, a 30 day abeyance period for the 
submission of additional evidence.  The Veteran, through his 
attorney, submitted additional evidence with a waiver of RO 
consideration.    


FINDINGS OF FACT

1. The Veteran is shown, by virtue of his service in an 
artillery unit, to have been exposed to substantial noise 
trauma in service; he is also shown to have a hearing loss 
disability in each ear.

2.  The evidence reasonably establishes that the Veteran's 
bilateral hearing loss disability is etiologically related to 
his exposure to noise trauma in service. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  Inasmuch as this decision grants the benefit 
sought, there is no reason to belabor the impact of the VCAA 
in this matter. 

B. Factual Background

The Veteran's service separation document shows that he 
served in a field artillery unit.  

On December 1965 service entrance examination, the Veteran's 
ears were normal on clinical evaluation; puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
NA
15
LEFT
15
15
15
NA
15

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to bilateral hearing loss. 

On June 1968 service separation examination the Veteran's 
ears were normal on clinical evaluation; puretone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
NA
15
LEFT
15
15
15
NA
25

Private audiometry from April 1983, April 1984, and March 
1985 shows puretone hearing test results.

On May 2007 VA examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
50
65
60
LEFT
10
20
35
65
65
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  The 
examiner (a VA audiologist) noted that the Veteran's claims 
file was available and reviewed and that hearing on service 
entrance and separation examinations was within normal limits 
through 4000Hz bilaterally.  The chief complaint was hearing 
loss and difficulty hearing in noise and groups.  The 
examiner noted the Veteran's history of in-service noise 
trauma from artillery and post-service exposure with hearing 
protection for 20 years that was "not real loud."  The 
examiner summarized that, "Given that the Veteran had 
hearing [within normal limits] 500-4000Hz at discharge it is 
less likely than not that his hearing loss is due to his 
military noise exposure."  

In an August 2009 letter, E.J.S. related that he served with 
the Veteran at Ft. Benning, Georgia.  He explained that he 
and the Veteran participated in live fire training with 105 
mm. Howitzers, several times per week, and lasting all day.  
He noted that they were exposed to a significant amount of 
noise and that their ears hurt when the guns fired.  

At the September 2009 hearing, the Veteran testified that he 
was assigned to an artillery unit at Ft. Benning, Georgia for 
22 months.  He stated that he was assigned to various 
positions on an artillery crew and sustained noise trauma 
from firing for training three to four times per week.  He 
noted that hearing protection was not used or available at 
the time.   

In a September 2009 letter, S.M.K., M.D. notes that the 
Veteran reported that he noticed hearing loss ever since his 
time in the military.  He stated that he reviewed the 
pertinent medical evidence in the Veteran's claims file in 
preparing his report.  The impression was bilateral mild 
sloping sensorineural hearing loss after loud noise exposure 
during military service.  S.M.K. stated that, "It is at 
least as likely as not that [the Veteran's] high frequency 
sensorineural hearing loss was due to his loud noise exposure 
during his military service."   He noted that a 105mm 
Howitzer at 5 meters gives off approximately a 164 dB peak 
level of sound and that recurrent noise exposure at those 
levels would certainly be responsible for high frequency 
SNHL.  In his review of the file, he found no other work 
conditions [for the Veteran] that would account for any loud 
noise exposure.  He summarized that given the moderate to 
severe degree of the Veteran's hearing loss, it was not 
likely that the normal aging process was responsible for his 
significant loss and that the degree of loss was consistent 
with loud noise exposure. 

September 2009 audiometry from Midwest Ear, Nose, and Throat 
consultants shows puretone hearing test results. 

An undated photograph shows the Veteran in front of a 105mm 
Howitzer and 105mm artillery shells. 

C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that it may reasonably be 
conceded that the Veteran was subjected to substantial noise 
trauma in service.  His DD Form-214 reveals that he was 
assigned to an artillery unit (and there is no reason to 
doubt the credibility of his accounts and those in his fellow 
soldier's "buddy statement" that they participated in live 
fire artillery exercises with 105mm Howitzer's on a regular 
basis).  Furthermore, it is now well-documented, and not in 
dispute, that the Veteran has a bilateral hearing loss 
disability by VA standards.  The remaining criterion for 
establishing service connection for the Veteran's hearing 
loss disability is whether such disability is related to the 
recognized noise trauma therein.  

The record includes both medical evidence that tends to 
support the Veteran's claim of service connection for 
bilateral hearing loss and medical evidence that is against 
such claim.  When evaluating this evidence, the Board must 
analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A May 2007 VA examiner opined that it was less likely than 
not that the Veteran's hearing loss is due to his military 
noise exposure; for rationale, she cited to the fact that the 
Veteran's hearing was within normal limits on service 
separation examination.  The examiner is a medical 
professional (audiologist) competent to offer the opinion, 
and it is probative evidence in this matter.  However, for 
reasons explained below, the Board finds the September 2009 
opinion of S.M.K., M.D., to have greater probative value than 
the May 2007 audiologist's opinion, and to be persuasive.  

S.M.K., M.D. opined that it was at least as likely as not 
that the Veteran's high frequency sensorineural hearing loss 
was due to his loud noise exposure during his military 
service.  Dr. S.M.K. cited various factors including: (1) 
Given degree of the Veteran's hearing loss, it was not likely 
that the normal aging process was responsible; (2) the degree 
of loss was consistent with loud noise exposure; (3) a 105mm 
Howitzer at 5 meters gives off approximately a 164 dB peak 
level of sound and that recurrent noise exposure at those 
levels would certainly be responsible for high frequency 
SNHL; and (4) that no other reported work conditions could 
account for any loud noise exposure.  The Board notes that 
S.M.K. is a medical doctor (ENT specialist).  By virtue of 
his more extensive medical training (and specialty) Dr. 
S.M.K. may be presumed to have a greater level of expertise 
in the matter of the etiology of hearing loss disability than 
an audiologist.  Furthermore, Dr. S.M.K.'s opinion is 
accompanied by a substantially more extensive explanation of 
rationale, with specific references to supporting factual 
evidence.  Accordingly, the Board finds the September 2009 
opinion of S.M.K., M.D. to be persuasive.

Hence, the Board finds that all requirements for establishing 
service connection are met, and that service connection for 
bilateral hearing loss is warranted.   



ORDER

Service connection for bilateral hearing loss disability is 
granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


